319 F.2d 533
Webster PAIGE, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 6122.
United States Court of Appeals First Circuit.
June 11, 1963.

Webster Paige, pro se, on brief for appellant.
W. Arthur Garrity, Jr., U.S. Atty., and William J. Koen, Asst. U.S. Atty., on brief for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The order of the district court will be affirmed on the memorandum opinion of Judge Wyzanski dated February 11, 1963.  218 F.Supp. 400.  See Green v. United States, 273 F.2d 216, 217 (C.A. 1, 1959), affirmed on other grounds 365 U.S. 301, 81 S.Ct. 653, 5 L.Ed.2d 670 (1961).